DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority to provisional Application No. 62/142,464 filed April 2, 2015 and provisional Application No. 62/106,852 filed January 23, 2015

Status of Claims
Claims 1-10, filed May 16, 2019, are presently pending in this application. 

Drawings
The drawings were received on September 30, 2019.  These drawings are acceptable.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Hong on December 16, 2021.
The application has been amended as follows: 
Claim 1 shall now read: An assembly for vaporizing a liquid, comprising: 
an ultrasonic transducer with a vibrating transducer tip; 

the first wick end is in communication with the liquid, and 
when the second wick end is contact with the vibrating transducer tip, capillary action draws the liquid out of the cartridge; 
when the ultrasonic transducer is activated, the liquid, which is drawn out though the capillary action of the wick, is atomized to create atomized liquid or a vapor, and cavitation occurs; 
said cavitation creates gas bubbles at the wick, forces said gas bubbles through the wick and into the sealed cartridge and balances the pressure within the cartridge; 
wherein in a first position, the cartridge's second wick end is not in contact with the vibrating transducer tip; the cartridge is held in said first position with springs or magnets; wherein in a second position, the cartridge's second wick end is in contact with the vibrating transducer tip; the cartridge is configured to be urged back into the first position with the springs or the magnet;
whereby the ultrasonic transducer, the sealed cartridge and the wick are arranged to allow the atomized liquid or the vapor to move in a direction away from the cartridge and the vibrating transducer tip.

Claim 5 is cancelled. 

Claim 6 currently recites “The assembly for vaporizing a liquid of claim 5, further comprising:”, ln 1 shall now read --The assembly for vaporizing a liquid of claim 1, further comprising:--.


 
Claim 7 currently recites "the cartridge urged back into the first position with the springs or the magnets", ln 23 shall now read --the cartridge is configured to be urged back into the first position with the springs or the magnets--.

Claim 8 currently recites “The assembly for vaporizing a liquid of claim 1,”, ln 1 shall now read --The assembly for vaporizing a liquid of claim 7,--.

Claim 9 currently recites “The assembly for vaporizing a liquid of claim 1,”, ln 1 shall now read --The assembly for vaporizing a liquid of claim 7,--.

Claim 10 currently recites “The assembly for vaporizing a liquid of claim 1,”, ln 1 shall now read --The assembly for vaporizing a liquid of claim 7,--.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Prior art Tan (U.S. Pub. No. 2016/0213866) discloses an assembly for vaporizing a liquid (¶ 0026), comprising: an ultrasonic transducer (20; Fig. 1-3) with a vibrating transducer tip (30; Fig. 1-3); a cartridge (72; Fig. 1), which holds a liquid (74; Fig. 1; ¶ 0075);  the cartridge has a wick (76; Fig. 1), which has a first wick end and a 
Prior art Tranchant et al. (US Patent No. 8,061,629) discloses an assembly for vaporizing a liquid (col 5, ln 11), comprising: an ultrasonic transducer (13; Fig. 2-3, 5) with a vibrating transducer tip (18, 19; Fig. 2-3, 5); a cartridge (2; Fig. 1-2), which holds the liquid (6; Fig. 2); the cartridge has a wick (7; Fig. 2, 5), which has a first wick end (Fig. 2) and a second wick end (at 8; Fig. 2, 5); the first wick end is in communication with the liquid (Fig. 2), and when the second wick end is contact with the vibrating transducer tip (Fig. 2, 5), capillary action draws the liquid out of the cartridge (col 4, ln 30-36); when the ultrasonic transducer is activated, the liquid, which is drawn out though the capillary action of the wick, is atomized to create atomized liquid or a vapor, and cavitation occurs (col 4, ln 30-36; col 5, ln 9-18); whereby the ultrasonic transducer, the sealed cartridge and the wick are arranged to allow the atomized liquid or the vapor to move in a direction away from the cartridge and the vibrating transducer tip (col 3, ln 10-17).
Prior art Reichl et al. (U.S. Patent No. 4,334,531) discloses an assembly for vaporizing a liquid (col 3, ln 67 to col 4, ln 29) comprising: an ultrasonic transducer (7; Fig. 2) with a vibrating transducer tip (8; Fig. 2); a cartridge (12, 26; Fig. 2), which holds the liquid (col 3, ln 67 to col 4, ln 29); the cartridge has a wick (26; Fig. 2), which has a first wick end and a second wick end (Fig. 2); the first wick end is in communication with the liquid (Fig. 2), and when the second wick end is contact with the vibrating 
Prior art Tan, Tranchant et al., and Reichl et al. alone or in combination fail to disclose or render obvious the assembly for vaporizing the liquid wherein in a first position, the cartridge's second wick end is not in contact with the vibrating transducer tip; the cartridge is held in said first position with springs or magnets; wherein in a second position, the cartridge's second wick end is in contact with the vibrating transducer tip; the cartridge is configured to be urged back into the first position with the springs or the magnet (emphasis added), as recited in independent claims 1 and 7. Thereby rendering independent claims 1 and 7, and claims 2-6 and 8-10 by dependency, allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634. The examiner can normally be reached M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785